EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua Aronson on December 31, 2020.
The application has been amended as follows:  
Currently withdrawn claims 14-30 are canceled.
Response to Remarks
Applicant’s remarks, see pages 9-13, filed December 18, 2020, are acknowledged.  With respect to the drawings and specification, the objections of the drawings and specification have been withdrawn.
Reasons for Allowance
Examiner does not traverse Applicant’s remarks, see pages 10-13 of Applicant’s remarks, associated with the rejection of claim 1 under 35 USC § 102 and claims 1-6 and 9-13 under 35 USC § 103.  Claims 1 and 3-13 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        December 31, 2020


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776